DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 1 March 2021 have been entered.  Claims 1 and 7 are currently amended.  Claims 5-6 and 10-12 are canceled.  Claims 1-4 and 7-8 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (U.S. Patent No. 4824023) in view of Scown et al. (Published U.S. Patent Application No. 20080112155).
Regarding claim 1, Sugawara (Fig. 10-14) teaches an air outlet (nozzle 7) for controlling an air flow (flow deflecting device) to a passenger compartment of a motor vehicle, comprising: 
a ventilator housing (wall 6A); 
a direction and diffuser arrangement received in said ventilator housing (deflecting member 11a attached to rotational shaft 12 at the downstream end of the outer control shaft 19); and 
an air channel formed between said ventilator housing and said direction and diffuser arrangement (see Fig. 11, flow path 6 formed between the wall 6A and the direction and diffuser arrangement), said air channel including a flow inlet (see bottom of flow path 6) and at least one flow outlet facing into an environment (see outlet at guide wall 8) wherein properties of said air flow exiting said air outlet are adjusted by displacing said direction and diffuser arrangement with respect to said ventilator housing in (a) a rotational manner about a center axis of said ventilator housing (Col. 2 ll. 60-63, “angle setting member 13 is formed annularly so as to facilitate the rotation of the deflecting member 11 around the central axis C of the flow path 6”), (b) a translational manner along said center axis of said ventilator housing (see Fig. 13-14) (c) a pivotal manner relative to said center axis of said ventilator housing (Col. 3 ll. 67-Col. 4 ll. 3, “disc-like deflecting member 11a is disposed in the vicinity of the guide wall 8 at the downstream side of the nozzle 7 and mounted rotatably around the rotational shaft 12 at the downstream end of the outer control shaft 19”) and (d) a combination of (a), (b) and (c) (see Fig. 11-14).
Sugawara does not teach that the air outlet is intended to be used for controlling an airflow to a passenger compartment of a motor vehicle, or that the air channel includes a flow inlet connected to an air supply channel. 
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this instance, the claimed use of the device as an air outlet for controlling an airflow to a passenger compartment of a motor vehicle does not appear to differentiate the claimed apparatus from the prior art apparatus, as the prior art apparatus appears to teach all of the structural limitations of the claim. 
Regardless, Scown (Fig. 1-6) teaches an air outlet (Personal Air Outlet (PAO) 4) for controlling an air flow to a passenger compartment of a motor vehicle (invention relates generally to the field of passenger service units for aircraft), comprising: 
a ventilator housing (housing 22); 
a direction and diffuser arrangement received in said ventilator housing (partial spherical body 18, nozzle flow adjustment ring 38, and substantially conical strake 40); and 
an air channel formed (see Fig. 5, channel through partial spherical body 18), said air channel including a flow inlet connected to an air supply channel (Para. 14, “connector 24 extends from the housing for attachment to a duct in the low pressure low volume air system contained within the PSU fascia or cabin ceiling of the aircraft”) and at least one flow outlet facing into an environment (Para. 19, “housing is a truncated spherical shape to allow an aperture 34 to provide air flow through the body 18 for the personal air outlet which is exposed through a second opposing aperture 36 in the housing”) wherein properties of said air flow exiting said air outlet are adjusted by displacing said direction and diffuser arrangement 
It would have been obvious to one skilled in the art at the time of the invention to include the flow inlet connected to an air supply channel by combining prior art elements according to known methods to yield predictable results as taught by Scown into the teachings of Sugawara because it does no more than yield predictable results of providing a source of the disclosed air flow, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 2, Sugawara in view of Scown teaches the air outlet as claimed in claim 1, wherein the direction and diffuser arrangement has at least in a front portion which faces into the environment a conical form which is oriented in a substantially rotationally symmetrical manner about the center axis of the ventilator housing (Scown:  substantially conical strake 40, see Fig. 2).

Regarding claim 3, Sugawara in view of Scown teaches the air outlet as claimed in claim 2, wherein the direction and diffuser arrangement is pivoted relative to the center axis of the ventilator housing in order to control a discharge direction of the air flow (Sugawara:  see difference in airflow between Fig. 12 and 14; Scown:  Para. 20, “PAO incorporates a nozzle flow adjustment ring 38 rotatably mounted in the body which constricts flow from the nozzle by adjustment of the ring inner surface relative to a substantially conical strake 40. Threaded interconnection 39 of the ring and strake allows the relative motion between the nozzle elements for flow adjustment. Ring 38 also acts as the grasping surface for swiveling the PAO for adjusting the axis of air flow”). 

Regarding claim 4, Sugawara in view of Scown teaches the air outlet as claimed in claim 3, wherein the direction and diffuser arrangement is pivoted relative to the center axis of the ventilator housing in order to control the diffusivity (Sugawara:  see difference in airflow between Fig. 12 and 14; Scown:  Para. 20, “PAO incorporates a nozzle flow adjustment ring 38 rotatably mounted in the body which constricts flow from the nozzle by adjustment of the ring inner surface relative to a substantially conical 

Regarding claim 7, Sugawara in view of Scown teaches the air outlet as claimed in claim 4, wherein at least the pivoting of the direction and diffuser arrangement relative to the center axis of the ventilator housing is carried out manually or at least a deflection of the direction and diffuser arrangement from the basic or starting position is manually adjusted through an angle relative to the center axis of the ventilator housing (Sugawara:  Col. 3 ll. 48-53, “FIG. 9 illustrates a modification of the flow deflecting device as referred to above. In this modification, a knob 16 securely connected to the control shaft 9a is disposed at the downstream side of the nozzle 7 so that the control 
While the previously cited embodiment of Sugawara does not teach a manual adjustment mechanism, it would have been obvious to one skilled in the art at the time of the invention to include the manual adjustment mechanism by combining prior art elements according to known methods to yield predictable results as taught by the alternate embodiment of Sugawara, because it does no more than yield predictable results of ensuring that the user of the outlet has direct and simple control of the air exiting the outlet, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (U.S. Patent No. 4824023) in view of Scown et al. (Published U.S. Patent Application No. 20080112155) as applied to claim 1 above, and further in view of Bouldron et al. (Published U.S. Patent Application No. 20160089959).
Regarding claim 8, Sugawara in view of Scown teaches the air outlet of claim 1, wherein said direction and diffuser arrangement includes a joint (Sugawara:  joint created at least about rotational shaft 12).
Sugawara in view of Scown is silent as to the joint being a ball joint. 

It would have been obvious to one skilled in the art at the time of the invention to include the ball joint by simple substitution of one known element for another to obtain predictable results as taught by Bouldron into the teachings of Sugawara because it does no more than yield predictable results of providing a means for the direction and diffuser arrangement to be moved rotationally and pivotally without generating friction between the direction and diffuser arrangement and the outlet housing, thereby preserving the structure of the housing, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 9, Sugawara in view of Scown and Bouldron teaches the air outlet of claim 8, wherein said direction and diffuser arrangement (Sugawara:  deflecting member 11a attached to rotational shaft 12 at the downstream end of the outer control shaft 19; Bouldron:  adjustable deflector member 10) further includes a rod (Sugawara:  outer control shaft 19; Bouldron:  assembly rod 70), said ball joint (Bouldron:  articulation head 24) carried on a distal end of said rod (Sugawara:  joint formed at rotational shaft 12 is at the downstream end of the outer control shaft 19; Bouldron:  see Fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH M. MAY/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762